Case: 13-11270       Date Filed: 01/17/2014       Page: 1 of 18


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-11270
                               ________________________

                       D.C. Docket No. 6:12-cv-00701-CEH-KRS



RAQUEL PASCOAL WILLIAMS,

                                                                         Plaintiff-Appellant,

                                             versus

SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR, US CITIZENSHIP AND IMMIGRATION SERVICES,

                                                                       Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                      (January 17, 2014)

Before MARTIN and ANDERSON, Circuit Judges, and HUCK, ∗ District Judge.

MARTIN, Circuit Judge:

*
  Honorable Paul C. Huck, United States District Judge for the Southern District of Florida,
sitting by designation.
               Case: 13-11270       Date Filed: 01/17/2014      Page: 2 of 18


       Raquel Pascoal Williams appeals the District Court’s grant of summary

judgment in favor of the U.S. Department of Homeland Security (DHS). The

District Court interpreted parts of the Immigration and Nationality Act (INA) to

prevent Ms. Pascoal from adjusting her immigration status to become a legal

permanent resident. Her appeal raises a novel issue of statutory interpretation:

whether the remarriage bar in the second sentence of the “immediate relatives”

definition in 8 U.S.C. § 1151(b)(2)(A)(i) applies to Ms. Pascoal’s renewed

application to adjust her status under the recently enacted § 1154(l). 1 After careful

review and with the benefit of oral argument, we find that it does not. We

therefore reverse the grant of summary judgment and remand for entry of judgment

in favor of Ms. Pascoal.

                                    I. BACKGROUND

                            A. FACTUAL BACKGROUND

       Ms. Pascoal is a native and citizen of Brazil. On January 11, 2002, she

married Derek Williams, a U.S. citizen. On December 19, 2002, Mr. Williams

filed an I-130 beneficiary-petition on Ms. Pascoal’s behalf. An I-130 beneficiary-

petition allows a U.S. citizen to have a qualifying alien relative classified as an

“immediate relative” under the INA so that the alien relative may then file an

application to adjust their immigration status. 8 U.S.C. § 1154(a)(1)(A)(i); 8

1
 We italicize the lowercase letter “l” in our references to § 1154(l) to distinguish it from the
number “1.”
                                               2
              Case: 13-11270       Date Filed: 01/17/2014   Page: 3 of 18


C.F.R. § 204.1(a)(1). At the time, Ms. Pascoal was an “immediate relative” of Mr.

Williams, according to the first sentence of the INA’s definition, because she was

his spouse. 8 U.S.C. § 1151(b)(2)(A)(i). Ms. Pascoal also filed her own I-485

application to adjust her status to lawful permanent resident and Mr. Williams filed

his affidavit in support.

      Mr. Williams unexpectedly died on September 17, 2003, before DHS made

a final decision on the I-130 beneficiary-petition and I-485 application. Soon after

Mr. Williams died, DHS denied Ms. Pascoal’s application to adjust her status. The

denial stated that because of Mr. Williams’s death, Ms. Pascoal was no longer

classified as an “immediate relative” of a U.S. citizen and therefore she could not

adjust her status on that basis.

      DHS’s December 23, 2003 letter also told Ms. Pascoal that its decision did

not preclude her from filing an I-360 self-petition. An I-360 self-petition allows a

widow or widower of a U.S. citizen who meets the requirements of the second

sentence of the “immediate relatives” definition to file for adjustment of status on

their own behalf, which Ms. Pascoal did on July 16, 2004. 8 U.S.C.

§ 1154(a)(1)(A)(ii); 8 C.F.R. § 204.1(a)(2). At that time, the second sentence of

the “immediate relatives” definition required the alien spouse to have been married

to the U.S. citizen “for at least 2 years at the time of the citizen’s death.” 8 U.S.C.

§ 1151(b)(2)(A)(i) (2006). Because she had not been married to Mr. Williams for


                                            3
              Case: 13-11270    Date Filed: 01/17/2014    Page: 4 of 18


at least two years before he died, DHS also denied Ms. Pascoal’s I-360 self-

petition.

      On August 8, 2009, Ms. Pascoal remarried to Noel Wells. Ms. Pascoal and

Mr. Wells were only married for a short time and were formally divorced on April

8, 2010.

      After her divorce, Ms. Pascoal sought to reopen her original I-130

beneficiary-petition that Mr. Williams had filed on her behalf before he died. Her

motion was based on a newly enacted provision at 8 U.S.C. § 1154(l), which

allowed people like Ms. Pascoal to reopen an earlier filed I-130 beneficiary-

petition that had been denied because of the death of the qualifying U.S. citizen

relative. However, DHS denied Ms. Pascoal’s motion to reopen based on her

marriage to Mr. Wells, relying on the remarriage bar in the second sentence of the

“immediate relatives” definition. 8 U.S.C. § 1151(b)(2)(A)(i).

                          B. PROCEDURAL HISTORY

      On May 9, 2012, Ms. Pascoal filed this action in the United States District

Court for the Middle District of Florida challenging DHS’s decision that her

second marriage barred her from adjusting her status under § 1154(l). Because

there were no material factual disputes, the parties quickly filed cross-motions for

summary judgment.




                                          4
              Case: 13-11270     Date Filed: 01/17/2014    Page: 5 of 18


      The District Court denied Ms. Pascoal’s motion and granted judgment in

favor of DHS. The District Court found that the “immediate relatives” definition

in 8 U.S.C. § 1151(b)(2)(A)(i) is specifically referenced in § 1154(l) and explicitly

limits an alien widow’s right to acquire immigration benefits based on a first

marriage after the widow has remarried. The District Court rejected Ms. Pascoal’s

argument that the second sentence of that definition—which contains the

remarriage bar—only applies to I-360 self-petitions, not I-130 beneficiary-

petitions. The District Court also was not persuaded by case law from outside our

Circuit that held the first sentence of the “immediate relatives” definition in

§ 1151(b)(2)(A)(i) is not modified by the second sentence, because those decisions

analyzed the application of the two-year marriage requirement, rather than the

remarriage bar at issue here. Ms. Pascoal then filed this appeal.

                                II. JURISDICTION

      This Court has jurisdiction over the District Court’s summary judgment

decision pursuant to 28 U.S.C. § 1291. The District Court properly exercised

subject matter jurisdiction over this case under 28 U.S.C. § 1331, because Ms.

Pascoal is making her federal claims under the Administrative Procedures Act

(APA), 5 U.S.C. §§ 701–706, the Mandamus Act, 28 U.S.C. § 1361, and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.




                                           5
              Case: 13-11270     Date Filed: 01/17/2014    Page: 6 of 18


      Our jurisdiction over agency actions is limited—particularly those taken

pursuant to the INA. In determining whether we have jurisdiction, we make two

further inquiries. First, we consider whether jurisdiction is proper under the APA.

Jurisdiction over an agency action is permissible under § 704 of the APA where:

(1) the action marks the consummation of the agency’s decision-making process,

and is not tentative or interlocutory; and (2) the action determines rights or

obligations, or is one from which legal consequences will flow. Mejia Rodriguez

v. U.S. Dep’t of Homeland Sec., 562 F.3d 1137, 1145 (11th Cir. 2009).

      This appeal satisfies both requirements. DHS’s denial of Ms. Pascoal’s

application for status as a permanent resident was a final decision. And the

decision determined Ms. Pascoal’s statutory eligibility to adjust her status, having

the legal consequences of revoking her employment authorization and ending her

permission to be present in the United States.

      We next consider jurisdiction under the INA. Normally discretionary

decisions or actions of the Attorney General are not subject to judicial review.

8 U.S.C. § 1252(a)(2)(B)(ii). Despite this general limitation, we have jurisdiction

over Ms. Pascoal’s appeal because it involves a purely legal question of statutory

eligibility, not a discretionary agency action. See, e.g., Mejia Rodriguez, 562 F.3d

at 1142–45.




                                           6
              Case: 13-11270      Date Filed: 01/17/2014    Page: 7 of 18


                                  III. DISCUSSION

                           A. STANDARD OF REVIEW

      We review de novo the District Court’s interpretation and application of

statutory provisions, as well as any grant of summary judgment based on that

interpretation. Silva-Hernandez v. U.S. Bureau of Citizenship & Immigration

Servs., 701 F.3d 356, 361 (11th Cir. 2012). When reviewing an agency’s

construction of a statute that it administers, we first determine whether Congress

has directly spoken to the question at issue. Chevron, U.S.A., Inc. v. Natural Res.

Def. Council, Inc., 467 U.S. 837, 842, 104 S. Ct. 2778, 2781 (1984). “If the intent

of Congress is clear, that is the end of the matter; for the court, as well as the

agency, must give effect to the unambiguously expressed intent of Congress.” Id.

at 842–43, 104 S. Ct. at 2781. “As with any question of statutory interpretation,

we begin by examining the text of the statute to determine whether its meaning is

clear.” Silva-Hernandez, 701 F.3d at 361 (citation omitted).

      “[I]f the statute is silent or ambiguous with respect to the specific issue,” we

turn to the second step, which requires us to decide whether the agency’s

regulation “is based on a permissible construction of the statute.” Chevron, 467
U.S. at 843, 104 S. Ct. at 2782. To uphold the agency’s interpretation under this

inquiry, we “need not conclude that the agency construction was the only one it

permissibly could have adopted . . . or even the reading the court would have


                                            7
              Case: 13-11270     Date Filed: 01/17/2014    Page: 8 of 18


reached if the question initially had arisen in a judicial proceeding.” Id. at 843

n.11, 104 S. Ct. at 2782 n.11. All we must decide is whether the agency “has filled

the statutory gap ‘in a way that is reasonable in light of the legislature’s revealed

design.’” Lopez v. Davis, 531 U.S. 230, 242, 121 S. Ct. 714, 722–23 (2001)

(quoting NationsBank of N.C., N.A. v. Variable Annuity Life Ins. Co., 513 U.S.
251, 257, 115 S. Ct. 810, 813–14 (1995)).

                         B. STATUTORY FRAMEWORK

      This case involves the interpretation of, and relationship between, three sub-

sections of the INA.

1. Beneficiary- and Self-Petition Procedures

      The INA establishes various petitioning procedures for an alien to apply for

U.S. immigration status. 8 U.S.C. § 1154. The two petitioning procedures that are

relevant to this case are: (1) § 1154(a)(1)(A)(i), which allows a U.S. citizen to

petition for an alien who is classified as an “immediate relative” (I-130

beneficiary-petition); and (2) § 1154(a)(1)(A)(ii), which allows an alien spouse of

a deceased U.S. citizen to self-petition if he or she meets the requirements

described in the second sentence of the INA’s “immediate relatives” definition (I-




                                           8
                Case: 13-11270       Date Filed: 01/17/2014       Page: 9 of 18


360 self-petition).2 The original I-130 beneficiary-petition filed by Mr. Williams

on Ms. Pascoal’s behalf falls under the first clause, § 1154(a)(1)(A)(i).

2. “Immediate Relatives” Definition

       The term “immediate relatives” used in the petitioning procedures described

above is defined in a separate section of the INA, 8 U.S.C. § 1151(b)(2)(A)(i).

This subsection defines who may be classified as an “immediate relative” and sets

out the requirements for an alien spouse to remain classified as an “immediate

relative” after the death of his or her U.S. citizen spouse. Before 2009, the INA

defined “immediate relatives” as follows:

       Immediate relatives. For purposes of this subsection, the term
       “immediate relatives” means the children, spouses, and parents of a
       citizen of the United States, except that, in the case of parents, such
       citizens shall be at least 21 years of age. In the case of an alien who
       was the spouse of a citizen of the United States for at least 2 years at
       the time of the citizen’s death and was not legally separated from the
       citizen at the time of the citizen’s death, the alien (and each child of
       the alien) shall be considered, for purposes of this subsection, to
       remain an immediate relative after the date of the citizen’s death but
       only if the spouse files a petition under section 1154(a)(1)(A)(ii) of
       this title within 2 years after such date and only until the date the
       spouse remarries. For purposes of this clause, an alien who has filed a
       petition under clause (iii) or (iv) of section 1154(a)(1)(A) of this title
       remains an immediate relative in the event that the United States


2
  DHS has a regulation that automatically converts an I-130 beneficiary-petition to an I-360 self-
petition if the U.S. citizen petitioner dies before a final agency decision on the original I-130
beneficiary petition and corresponding I-485 application. 8 C.F.R. § 204.2(i)(1)(iv) (“A
currently valid visa petition previously approved to classify the beneficiary as an immediate
relative as the spouse of a United States citizen must be regarded, upon the death of the
petitioner, as having been approved as a Form I-360, Petition for Amerasian, Widow(er) or
Special Immigrant. . .”).
                                                9
             Case: 13-11270     Date Filed: 01/17/2014    Page: 10 of 18


      citizen spouse or parent loses United States citizenship on account of
      the abuse.

8 U.S.C. § 1151(b)(2)(A)(i) (2006).

      Although this definition is set forth in one unbroken paragraph, the

individual sentences are sometimes referred to separately. For example, the

statutory section describing the I-360 self-petition procedure for alien spouses

whose U.S. citizen spouses have died states that:

      An alien spouse described in the second sentence of section
      1151(b)(2)(A)(i) of this title also may file a petition with the Attorney
      General under this subparagraph for classification of the alien (and the
      alien’s children) under such section.

8 U.S.C. § 1154(a)(1)(A)(ii) (emphasis added). As explained below, the

parties here dispute whether the definition must be applied in its entirety or

whether only the first sentence applies to Ms. Pascoal’s application.

3. Section 1154(l)

      On October 28, 2009, two amendments affecting the petitioning procedures

for alien spouses became law. The first amendment struck the two-year marriage

requirement in the second sentence of § 1151(b)(2)(A)(i)’s “immediate relatives”

definition. See DHS Appropriations Act of 2010, Pub. L. No. 111-83, § 568(c)(1),

123 Stat. 2142, 2186.

      The second amendment created 8 U.S.C. § 1154(l). This new subsection

provided, among other things, retroactive relief for people, like Ms. Pascoal, whose


                                          10
             Case: 13-11270      Date Filed: 01/17/2014    Page: 11 of 18


I-130 beneficiary-petitions filed by their U.S. citizen spouses had already been

denied because their citizen spouse had died before DHS had reached its final

decision. DHS Appropriations Act § 568(d).

                                   C. ANALYSIS

      The agency decision at issue in this appeal is DHS’s February 23, 2012

denial of Ms. Pascoal’s motion to reopen, pursuant to the new § 1154(l), her status-

adjustment application based on the I-130 beneficiary-petition Mr. Williams filed

on her behalf before his death. DHS argues that in order to determine whether Ms.

Pascoal is eligible under the INA to adjust her status it must apply both the first

and second sentences of the “immediate relatives” definition in § 1151(b)(2)(A)(i).

And, says DHS, the plain language of the second sentence of the definition

explicitly states that a widow or widower will cease being an “immediate relative”

when he or she remarries. Based on this reasoning, DHS concludes that Ms.

Pascoal’s intervening remarriage to Mr. Wells made her statutorily ineligible to

adjust her status. DHS also notes that the “immediate relatives” definition is

expressly referenced in the new § 1154(l) without any statement that the

incorporation is limited to the definition’s first sentence.

      Ms. Pascoal argues that the plain language of § 1154(l) supports the opposite

conclusion. She claims § 1154(l) establishes eligibility based on the applicant’s

relationship “immediately prior to the death” of the qualifying relative. Because of


                                           11
             Case: 13-11270     Date Filed: 01/17/2014   Page: 12 of 18


this language, she argues the remarriage bar in the second sentence of the

“immediate relatives” definition, which defines whether an alien spouse is an

“immediate relative” after the citizen spouse has died, does not apply to her

application. The distinction between beneficiary- and self-petitions made in the

statutory structure of the INA also, argues Ms. Pascoal, supports her position.

      After reviewing the text of the sections of the INA at issue here, as well as

its overarching statutory structure, we conclude that the plain meaning of the

statute is clear and supports Ms. Pascoal’s position.

      First, as Ms. Pascoal argues, the text of § 1154(l) refers to “an alien who,

immediately prior to the death of his or her qualifying relative, was—(A) the

beneficiary of a pending or approved petition for classification as an immediate

relative.” 8 U.S.C. § 1154(l)(2) (emphasis added). This plain language directs us

to the moment “immediately prior to the death” of the qualifying relative. Id. The

statutory text also uses the past tense “was” in describing when the “immediate

relatives” definition should be applied. Id. Therefore in Ms. Pascoal’s case, she

qualifies to have the I-130 beneficiary-petition Mr. Williams filed on her behalf

adjudicated because “immediately prior to the death” of Mr. Williams she “was”

an “immediate relative,” a spouse as defined by the first sentence of

§ 1151(b)(2)(A)(i).




                                         12
              Case: 13-11270     Date Filed: 01/17/2014     Page: 13 of 18


      Second, the lack of an explicit remarriage bar in § 1154(l) also demonstrates

that Congress did not intend one to apply. The text of the actual 2009

amendments, in their bill form, demonstrates this point even more clearly. Public

Law 111-83 contains the two relevant amendment sections, §§ 568(c) and (d),

which together are only a page and a half long. See DHS Appropriations Act

§ 568(c)–(d). Section 568(c) addresses the amendments to the “immediate

relatives” definition in § 1151(b)(2)(A)(i). It struck the two-year marriage

requirement from the second sentence of § 1151(b)(2)(A)(i) and specifically

reiterated in its text the remarriage bar. Id. § 568(c)(2)(B)(ii)(III).

      Section 568(d) created the new § 1154(l). It provided, among other things, a

retroactive means for individuals like Ms. Pascoal to benefit from the change in the

law. Id. § 568(d). Notably, although Congress passed these two short amendments

together, § 568(d) does not contain a remarriage bar. This omission counsels

against reading one into § 1154(l), because “[w]hen Congress includes language in

one statutory provision but not in another related provision, that too has meaning.”

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 763 (11th Cir. 2010).

      This analysis of the text of § 1154(l) undermines DHS’s argument that

§ 1154(l) specifically incorporates § 1151(b)(2)(A)(i)’s “immediate relatives”

definition in its entirety. Because the text of § 1154(l) directs us to apply the

“immediate relatives” definition prior to the death of the citizen spouse, we never


                                           13
             Case: 13-11270     Date Filed: 01/17/2014    Page: 14 of 18


reach the second sentence of § 1151(b)(2)(A)(i), which applies after the citizen

spouse’s death.

      Third, the INA’s overarching statutory structure supports the interpretation

that the first and second sentences of § 1151(b)(2)(A)(i)’s “immediate relatives”

definition apply separately to beneficiary- and self-petitions respectively. DHS’s

contrary argument, that Ms. Pascoal’s interpretation requires a “complicated” or

“convoluted” reading of the broader statute, is persuasive at first blush. Ms.

Pascoal’s approach does require us to separate the undivided “immediate relatives”

definition in § 1151(b)(2)(A)(i) into distinct sentences and then apply those

sentences separately to different types of petitions.

      However, the express references back and forth between the “immediate

relatives” definition in § 1151(b)(2)(A)(i) and the different types of petitioning

procedures in § 1154(a)(1)(A) support Ms. Pascoal’s argument. Section

1154(a)(1)(A) clearly sets out—in two separate subsections—two distinct paths for

alien spouses to adjust their immigration status. 8 U.S.C. § 1154(a)(1)(A)(i)–(ii).

In describing these two paths, Congress itself made an express first-sentence

versus second-sentence differentiation in the statutory language. Id.

§ 1154(a)(1)(A)(ii) (discussing the I-360 self-petitioning procedure for “[a]n alien

spouse described in the second sentence of section 1151(b)(2)(A)(i)” (emphasis

added)). In a similar fashion, the third sentence of § 1151(b)(2)(A)(i)’s


                                          14
               Case: 13-11270       Date Filed: 01/17/2014       Page: 15 of 18


“immediate relatives” definition expressly refers back to the third and fourth types

of petitioning procedures set forth in § 1154(a)(1)(A)(iii)–(iv). Id.

§ 1151(b)(2)(A)(i) (“For purposes of this clause, an alien who has filed a petition

under clause (iii) or (iv) of section 1154(a)(1)(A) of this title remains an immediate

relative in the event that the United States citizen spouse or parent loses United

States citizenship on account of the abuse.”). This overarching statutory structure

therefore offers further support for limiting § 1154(l)’s incorporation of the

“immediate relatives” definition to the first sentence of § 1151(b)(2)(A)(i), which,

like § 1154(l), applies to I-130 beneficiary-petitions.

       Our conclusion here is consistent with that of the majority of Circuit Courts

of Appeals that have analyzed the relationship between the first and second

sentences of the “immediate relatives” definition, albeit before the 2009

amendments that added § 1154(l). The First, Sixth, and Ninth Circuits all found

that the first two sentences of § 1151(b)(2)(A)(i)’s “immediate relatives” definition

do not modify one another, but rather apply separately to beneficiary- and self-

petitions. Lockhart v. Napolitano, 573 F.3d 251, 256 (6th Cir. 2009); Taing v.

Napolitano, 567 F.3d 19, 26 (1st Cir. 2009); Freeman v. Gonzales, 444 F.3d 1031,

1039 (9th Cir. 2006). 3


3
 The Third Circuit, the only Circuit to hold that the two sentences of § 1151(b)(2)(A)(i) do
modify each other, relied heavily on verb tense in reaching its conclusion. Robinson v.
Napolitano, 554 F.3d 358, 364 (3d Cir. 2009). Section 1154(l) was not at issue in that case, but

                                               15
               Case: 13-11270       Date Filed: 01/17/2014       Page: 16 of 18


       Although the District Court here found these cases unpersuasive, insofar as

they did not specifically address the remarriage bar, we disagree. These sister

Circuits’ conclusion—that the two sentences do not modify one another—speaks

to the statutory interpretation issue here, even if those Courts were considering a

different clause of the second sentence (the two-year marriage requirement versus

the remarriage bar). We do not see any substantive distinction between the two-

year marriage requirement and the remarriage bar, nor has DHS offered any.

Congress’s passage of § 1154(l), without an express remarriage bar, and its

directive that certain I-130 beneficiary-petitions “shall” be “adjudicated

notwithstanding the death of the qualifying relative” only strengthens the

persuasiveness of these Courts’ reasoning for Ms. Pascoal’s case.

       DHS’s argument that the second sentence of the “immediate relatives”

definition necessarily applies to Ms. Pascoal appears to rely in part on its own

policy to convert pending I-130 beneficiary-petitions to I-360 self-petitions upon

the death of the citizen spouse. 8 C.F.R. §§ 204.2(i)(1)(iv), 205.1(a)(3)(i)(C)(1).

The effect of this automatic-conversion policy is that a petition that began as an I-

130 beneficiary-petition is treated as an I-360 self-petition. As a result the petition

necessarily becomes subject to the remarriage bar in the second sentence of


Congress’s use of the past tense in § 1154(l) would seem to argue for the opposite result in Ms.
Pascoal’s case even under the Third Circuit’s logic in Robinson.


                                               16
             Case: 13-11270      Date Filed: 01/17/2014    Page: 17 of 18


§ 1151(b)(2)(A)(i)’s “immediate relatives” definition, because the I-360 self-

petition procedure in § 1154(a)(1)(A)(ii) is expressly limited to “[a]n alien spouse

described in the second sentence.”

      However, DHS’s automatic-conversion policy is a procedural rule and is not

based on any statutory language authored by Congress. Whether or not the policy

was permissible prior to the amendment adding § 1154(l), the policy now conflicts

with § 1154(l)’s text, which provides that an alien spouse “shall have such petition

described in paragraph (2) [which describes I-130 beneficiary-petitions] . . .

adjudicated notwithstanding the death of the qualifying relative.” 8 U.S.C.

§ 1154(l)(1). Because of this conflict, DHS’s automatic-conversion policy “is not

one that Congress would have sanctioned,” and we do not owe any deference to it

or its effect in reaching our conclusion in this case. See Chevron, 467 U.S. at 845,

104 S. Ct. at 2783 (citation omitted).


      Finally, we note that while the specific circumstances of Ms. Pascoal’s case

require us to consider a status-adjustment application based on an original I-130

beneficiary-petition filed many years ago, the practical impact of § 1154(l) is that

the number of individuals in Ms. Pascoal’s same situation will be limited, or even

cease to exist, in the future. Regardless, our interpretation today is true to the

intent of Congress that I-130 beneficiary-petitions be “adjudicated notwithstanding

the death of the qualifying relative.” 8 U.S.C. § 1154(l). That a spouse eventually

                                           17
             Case: 13-11270     Date Filed: 01/17/2014   Page: 18 of 18


remarries does nothing to impugn the validity of the original I-130 beneficiary-

petition or the first marriage, and leaves the surviving spouse in the same position

she would have been but for the untimely passing of her husband, an event that is

beyond her control. Because of the practical impact of § 1154(l) as well as

Congressional intent voiced in its text, we do not share DHS’s concern, echoed by

the District Court, that Ms. Pascoal is advocating for a “permanent right” to adjust

one’s status that a widow can keep in her back pocket for years down the road.

                                IV. CONCLUSION

      For these reasons, we reverse the District Court’s grant of summary

judgment and remand for entry of judgment in favor of Ms. Pascoal.

REVERSED and REMANDED.




                                         18